The petition for rehearing is denied, but the judgment heretofore rendered herein in this court is hereby amended so as to read as follows: "The order denying the motion for a new trial is reversed except as to the issues covered by the `twenty-third' paragraph of the findings, and the following portion of the `twenty-second' paragraph of *Page 204 
the findings, to wit: `That John S. Bell was indebted to Thomas Bell on the sixteenth day of October, 1892, the day when Thomas Bell died, on account of advances of money and interest thereon, in the sum of $52,120.15,' and paragraph `4' of the conclusions of law, and except as to the issues covered by the `additional findings,' and cause remanded for new trial of all other issues."